DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 24, 2022, has been entered.  Claims 1, 4-6, 8-11, 13, and 15-22 are pending in the present application.  Applicant’s amendment to the claims have overcome each and every rejection previously set forth in the Non-final Office Action dated October 25, 2021.

Response to Arguments
Applicant’s arguments, filed January 24, 2022, with respect to 1, 4-6, 8-11, 13, and 15-22  have been fully considered and are persuasive based on the amendments filed on January 24, 2022.  All claim rejections have been withdrawn. 

Reasons for Allowance
 Claims 1, 4-6, 8-11, 13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant amended the two independent claims, 1 and 15, such that the porous wound dressing of the present invention defines an oval outer shape.  The oval shaped wound dressing comprises segments, which in each case are enclosed by one of the arc-shaped lines and the respective portion of the outer edge of the dressing.  In addition, each segment formed by cutting or tearing, has an oval outer shape corresponding to the oval outer shape of the wound dressing.  The cited prior art does not teach this combination of elements as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781